DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 12/08/2020 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 13-16, 18 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furihata et al. (U.S. Publication No. 2017/0179154 A1; Furihata)
	Regarding claim 1, Furihata discloses a semiconductor memory device, comprising: a common source line [6]; a substrate [10] on the common source line; a plurality of gate electrodes [146] arranged on the substrate and spaced apart from each other in a first direction perpendicular to a top surface of the common source line; a plurality of insulation films [132] arranged among the plurality of gate electrodes; a plurality of channel structures [60] penetrating through the plurality of gate electrodes and the plurality of insulation films in the first direction; and a plurality of residual sacrificial films [142] arranged on the substrate and spaced apart from each other in the first direction, wherein the plurality of residual sacrificial films are surrounded by the plurality of gate electrodes (See Figure 69A)	Regarding claim 2, Furihata discloses wherein each of the plurality of residual sacrificial films is at a same level from the substrate as a corresponding one of the plurality of gate electrodes (See Figure 69A).
	Regarding claim 3, Furihata discloses wherein the plurality of residual sacrificial films include a different material than the plurality of gate electrodes (See ¶[0177] and ¶[0228]).

	Regarding claim 5, Furihata discloses wherein a portion of one of the plurality of insulation films [132] is between adjacent residual sacrificial films among the plurality of residual sacrificial films (see Figure 69A)
	Regarding claim 6, Furihata discloses an intermediate insulation film [15] penetrating through the substrate and overlapping the plurality of residual sacrificial films (See Figure 24A and Figure 69A).
	Regarding claim 7, Furihata discloses wherein a lower portion of the intermediate insulation film is surrounded by the common source line (See Figure 69A).
	Regarding claim 8, Furihata discloses comprising a plurality of first through vias [588] penetrating through the intermediate insulation film, the plurality of residual sacrificial films, and the plurality of insulation films (See Figure 69A)
	Regarding claim 9, Furihata discloses comprising a plurality of second through vias [500] penetrating through the plurality of residual sacrificial films and the plurality of insulation films and spaced apart from the intermediate insulation film (See Figure 39A)
	Regarding claim 11, Furihata wherein the plurality of second through vias are in contact with the common source line (see Figure 39A; indirect physical contact and indirect electrical contact through memory stack vias)
	Regarding claim 13, Furihata discloses a semiconductor memory device, comprising: a substrate [10]; a box structure on the substrate; and a plurality of through vias [60] penetrating through the box structure, wherein the box structure comprises: a plurality of residual sacrificial films [142] spaced apart from each other in a first direction perpendicular to a top surface of the substrate; and a plurality of insulation films [132] arranged among the plurality of residual sacrificial films (See Figure 69A)
	Regarding claim 14, Furihata discloses wherein the plurality of residual sacrificial films include a different material than the plurality of insulation films (see ¶[0175-0177]).

	Regarding claim 16, Furihata discloses wherein the plurality of through vias [500] are in contact with the plurality of residual sacrificial films and the plurality of insulation films (See Figure 39A).
	Regarding claim 17, Furihata discloses wherein at least one of the plurality of through vias comprises: an insulating liner [572] contacting the plurality of residual sacrificial films and the plurality of insulation films; and a conductive via [576] covered with the insulating liner (See Figure 39A)
	Regarding claim 18, Furihata discloses a semiconductor memory device, comprising: a substrate [10]; first and second gate stack structures [100] extending on the substrate in a horizontal direction and including a plurality of gate electrode layers [146] stacked in a vertical direction, the plurality of gate electrode layers having conductivity; a plurality of channel structures [60] penetrating through one of the first and second gate stack structures in the vertical direction; a residual sacrificial film stack structure arranged between the first and second gate stack structures and including a plurality of sacrificial films [142] stacked in the vertical direction, the plurality of sacrificial films having an insulating property; and a common source line [6] tapping wiring disposed on the residual sacrificial film stack structure (See Figure 69A).
	Regarding claim 21, Furihata discloses a common source line below the substrate (See Figure 69A).
	Regarding claim 22, Furihata discloses an intermediate insulation film [15] penetrating through the substrate and the common source line and overlapping a portion of the residual sacrificial film stack structure (See Figure 69A).
	Regarding claim 23, Furihata discloses a peripheral circuit region [700] arranged below the common source line and having a peripheral transistor [750] formed therein; 
	Regarding claim 24, Furihata discloses a second through via [786] electrically connected to the common source line and penetrating through the residual sacrificial film stack structure (see Figure 69A; electrically connected via [588] and the memory stack structure).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inatsuka (U.S. Publication No. 2017/0236830 A1) discloses a memory stack with sacrificial regions
Freeman et al. (U.S. Publication No. 2017/0141121 A1) discloses a memory stack with sacrificial regions 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818